Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
This action is in response to claims filed on 11/30/2021. Claims 1-26 are cancelled, claims 27-29, 33-38, 41-42, and 44-46 is/are amended. Further, claims 27 and 37 are amended, claims 35-36 and 45-46 are cancelled, as a result of the Examiner’s Amendment and interview conducted on December 29-30th, 2021 included herein. Claims 27-34 and 37-44 are therefore pending and currently under consideration for patentability.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Amy Chun (Reg. No. 52,742) on December 30th, 2021. The application has been amended as follows:

Amendments to the Claims:
	1-26. (Cancelled)
(Currently Amended) A system comprising: 
a memory;
at least one processor operatively connected to the memory;

a scoring engine, executed by the at least one processor, configured to determine a win rate for one of the pairs of connected devices within the plurality of devices based on a raw score of the one of the pairs of connected devices and a raw score of one of the pairs of unconnected devices, and score one or more edges of the device graph connecting the plurality of devices, the scoring of the one or more edges comprising:
accessing first network sighting data;
generating a first vector for a first node in the device graph using the first network sighting data;
accessing an attribute matrix generated based at least in part on a subset of the first network sighting data, wherein the attribute matrix is constructed to discount common activity based at least in part on identifying correlations between connected devices to remove noisy network sighting data from consideration from the device graph; 
generating a second vector for the first node using the first vector and the attribute matrix;
determining correlations between connected nodes within the device graph based at least in part on at least one portion of the first network sighting data;
determining an edge of the one or more edges of the device graph, the edge representing the relationship between the first device and a second device; [[and]]
and 
reducing a volume of the first network sighting data
wherein the at least one processor is configured to select and communicate digital content to one or more devices based at least in part on the scoring of the one or more edges of the device graph.
(Previously Presented) The system according to claim 27, wherein the network sighting data includes at least one portion of data identifying a device access to a website or at least one portion of data identifying a device access to an application program.
(Previously Presented)  The system according to claim 28, wherein the network sighting data includes data collected during a period of time.
(Previously Presented) The system according to claim 29, wherein the period of time comprises seven days.
(Previously Presented) The system according to claim 27, wherein the scoring engine is trained at least in part by comparing raw scores for pairs of connected devices in the device graph or raw scores for pairs of unconnected devices in the device graph.
(Previously Presented) The system according to claim 27, wherein the scoring engine is configured to remove common activity based at least in part on identifying correlations between the connected devices exceeding a predetermined threshold.
(Previously Presented) The system according to claim 32, wherein the scoring engine is
(Previously Presented) The system according to claim 33, wherein the grouping of neighboring devices is generated based at least in part on one or more internet protocol (IP) addresses.
(Cancelled)
(Cancelled)
(Currently Amended) A method comprising:
maintaining, in a memory of a computer system, a device graph including a representation of a plurality of devices connected by one or more edges, wherein each of the plurality of devices is associated with a device signature;
storing network sighting data relating to a plurality of devices connected in the device graph comprising pairs of connected devices and pairs of unconnected devices; and
scoring, by a scoring engine, the one or more edges of the device graph connecting the plurality of devices, the scoring engine configured to determine a win rate for one of the pairs of connected devices within the plurality of device based on a raw score of the one of the pairs of connected devices and a raw score of one of the pairs of unconnected devices; and
selecting and transmitting digital content to one or more devices based at least in part on the scoring of the one or more edges of the device graph,
wherein the scoring of the one or more edges of the device graph comprises:
accessing first network sighting data;
generating a first vector for a first node in the device graph using the first network sighting data;
accessing an attribute matrix generated based at least in part on a subset of the first network sighting data, wherein the attribute matrix is constructed to 
generating a second vector for the first node using the first vector and the attribute matrix;
determining a correlation between connected nodes within the device graph based on at least one portion of the first network sighting data;
determining for an edge of the one or more edges of the device graph, the edge representing the relationship between the first device and a second device; [[and]]
generating a score for the edge based at least in part on the second vector, a third vector associated with the second node, the attribute matrix, and one or more parts of the first network sighting data; and 
reducing a volume of the first network sighting data.
(Previously Presented) The method according to claim 37, wherein the network sighting data includes at least one portion of data identifying a device access to a website or at least one portion of data identifying a device access to an application program.
(Previously Presented) The method according to claim 37, further comprising analyzing data collected within a time window to determine connections between devices.
(Previously Presented) The method according to claim 39, wherein the time window includes at least a time period of seven days.
(Previously Presented) The method according to claim 37, further comprising
(Previously Presented) The method according to claim 41, wherein the training of the scoring engine by using at least one portion of the network sighting data comprises comparing raw scores for pairs of connected devices in the device graph or raw scores for pairs of unconnected devices in the device graph.
(Previously Presented) The method according to claim 37, further comprising generating a group of neighboring devices and adapting the scoring engine based on the group of neighboring devices.
(Previously Presented) The method according to claim 37, further comprising generating groupings of devices based at least in part on one or more internet protocol (IP) addresses associated with the network sighting data.
(Cancelled)
(Cancelled)

Double Patenting – Withdrawn
Per Applicant’s submission of Terminal Disclaimer with respect to the rejection of claims 27-34 and 37-44 under nonstatutory double patenting rejection, as applicant’s submission of Terminal Disclaimer approved on December 29th, 2021 (Please refer to Terminal disclaimer filed on December 29th, 2021). Thus the rejection is withdrawn accordingly.

Claim Rejections - 35 USC §112 – Withdrawn
Per Applicant’s amendments and arguments with respect to the rejection of claims 27-34 and 37-44 under 35 U.S.C. 112 been fully considered and are persuasive based on Examiner’s 

Claim Rejections - 35 USC §101 – Withdrawn
Per Applicant’s amendments and arguments with respect to the rejection of claims 27-34 and 37-44 under 35 U.S.C. 101 been fully considered and patent eligible. See Remarks 8-13.
More specifically, in accordance with the recently issued “2019 Revised Patent Subject Matter Eligibility Guidance” (hereinafter “PEG”), while the Examiner notes that the claimed subject matter indeed recites a judicial exception of database to store network data (i.e. data identifying a user access to a website, application, etc.), accessing network data to discount common activity to remove noisy network data to select and communicate a digital content (i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
The claims also recite, a scoring engine to determine a win rate, accessing attribute matrix to remove noisy network data and generating a score for an edge of the one or more edges of the device graph, than it falls within the “Mathematical Concepts” grouping and is an abstract idea.
However, the claimed subject matter contains additional elements that are deemed to integrate the exception into a practical application of the exception, thereby resulting in the claimed subject matter not being “directed to” the judicial exception (i.e. “PEG” Revised Step 2A Prong Two=No). Specifically, the additional elements of generating a first vector for a first node in the device graph using the first network sighting data; accessing an attribute matrix generated based at  wherein the at least one processor is configured to select and communicate digital content to one or more devices based at least in part on the scoring of the one or more edges of the device graph, integrate the exception into a practical application in accordance with and in light of [0054-0056] of Applicant’s published specification. 
More specifically, the Examiner notes that as per [0056], it is stated that “FIG. 5, sighting data 503 is collected and used to train the system during a training procedure 501. At block 504, fraud detection and context filtering may be performed to remove fraudulent information from the sighting data. For instance, it is appreciated that there may be bots that attempt to cheat an advertisement system by creating fake traffic. To avoid having fraudulent data incorporated into a scoring model, fraud detection techniques may be used to filter out such sighting data. One method might also include finding devices and context that are highly clustered, i.e. devices and contexts that are only seen together. These contexts and devices may be then removed from the sighting data.”
Based on these findings of fact, the Examiner considers the claimed subject matter satisfying the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Therefore, claims 27-34 and 37-44 are deemed patent eligible.

Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 27-34 and 37-44 were fully considered and were persuasive. The rejection under §103 of pending claims 27-34 and 37-44 is/are withdrawn (See Final Office Action pages 19-20).
Allowable Subject Matter
Claims 27-34 and 37-44 are allowed. The closest prior art of record is U.S Pub. 20160182657 by (“Mukherjee”) in view of U.S Pub. 20150142767 by (“Wu”). 
The following is an examiner’s statement of reasons for allowance:
The Examiner was unable to find the specific limitation as per claims 27 and 37, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of generating a first vector for a first node in the device graph using the first network sighting data; accessing an attribute matrix generated based at least in part on a subset of the first network sighting data, wherein the attribute matrix is constructed to discount common activity based at least in part on identifying correlations between connected devices to remove noisy network sighting data from consideration from the device graph; generating a second vector for the first node using the first vector and the attribute 
Furthermore, as it relates to the current independent claims 27 and 37, the Examiner notes the previously applied prior art reference of Mukherjee was directed towards the entirety of the claimed subject matter and was the best known reference to one of ordinary skill in the art to address the instant claims, Mukherjee simply does not disclose and/or teach the specific limitation of generating a first vector for a first node in the device graph using the first network sighting data; accessing an attribute matrix generated based at least in part on a subset of the first network sighting data, wherein the attribute matrix is constructed to discount common activity based at least in part on identifying correlations between connected devices to remove noisy network sighting data from consideration from the device graph; generating a second vector for the first node using the first vector and the attribute matrix; determining correlations between connected nodes within the device graph based at least in part on at least one portion of the first network sighting data; determining an edge of the one or more edges of the device graph, the edge representing the relationship between the first device and a second device; generating a score for the edge based at least in part on the second vector, a third vector associated with the 
Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL references nor foreign references remedies the deficiencies of the previously applied Mukherjee reference, and thereby fails to anticipate and/or make obvious the claimed invention.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GAUTAM UBALE/Primary Examiner, Art Unit 3682